DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 9 -12,  and 21-23 are pending.
Claim 9 is amended.
Claims 21-23 are newly added claims. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 21 recites a female couple, a recessed portion and a rib, the written description lacks antecedent basis for these limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 21-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite because it is unclear as to what the applicant mean when disclosing female coupler, a recess and a rib. None of these limitations are disclosed in the written disclosure. Accordingly, the claim has not been further treated on the merits.  [W]here there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. MPEP 2173.06(II).  In this case, there would require a great deal of speculation as to the limitations that are present or absent from independent claim 21. All the dependent claims inherit the same issue.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egger (US 20100108549) , Koening (US 20110155613 ), and Schluter (US 20060132006).
Regarding claim 9, Eggers discloses, A container (100) comprising: a housing (Fig. 1) ; a first interface (140)  located along an upper surface of the housing (Fig. 1) ; a drawer (160, 165, 168) slidably coupled to the housing (Fig. 4 shows the rails which allows the drawers to be slidably couple to the housing; Para 31), the drawer actuating between an open position and a closed position (Para 30), the drawer enclosing a compartment (the inside of the drawer where articles are held).
With regards to the limitation “ the first interface configured to couple the housing of a modular tool storage device” while Egger does not explicitly discloses the first interface configured to couple the housing of a modular tool storage device, Koening in in the field of endeavor and discloses a container wherein a first interface (Fi. 4 and 5)  located along an upper surface of the housing; the first interface configured to couple the housing of a modular tool storage device (Fig. 4, and 5)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Egger to incorporate a first interface configured to couple the housing of a modular tool storage device as taught by Koening for the purpose of carrying multiple container together. 
As a result, The container of Eggers in view of Koening would have a first interface that is configured to  couple the housing of a modular tool storage device
However, Eggers-Koening does not explicitly disclose a retainer pivotally coupled to the housing, wherein the retainer actuates between at least two positions: a locked position, in which the drawer is restricted from being moved from the closed position to the open position; and a stowed position, in which the retainer is retracted within the housing and the drawer can be moved from the open position to the closed position.
Schluter is in the field of endeavor and discloses a retainer (60)  pivotally coupled to the housing (Para 25; Fig. 1-3), wherein the retainer actuates between at least two positions: a locked position (Fig. 1; 62; Para 25), in which the drawer is restricted from being moved from the closed position to the open position (Since the door is closed; the drawers can not be moved from closed to open position); and a stowed position (66; Fig. 3) , in which the retainer is retracted within the housing and the drawer can be moved from the open position to the closed position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eggers-Koening to incorporate a retainer pivotally coupled to the housing, wherein the retainer actuates between at least two positions: a locked position, in which the drawer is restricted from being moved from the closed position to the open position; and a stowed position , in which the retainer is retracted within the housing and the drawer can be moved from the open position to the closed position as taught by Schluter for the purpose of preventing access to the drawers.
Regarding claim 10, Eggers-Koening-Schluter discloses the retainer comprises protrusions (84, 86) that extend laterally away from each other and which pivotally couple the retainer to the housing (Fig. 2A; Para 26).

Regarding claim 12, Eggers-Koening-Schluter does not explicitly discloses a fastener that secures the retainer to the housing.
Schluter discloses a fastener (82) that secures the retainer (60) to the housing (Para 25; “The retractable door 60 preferably includes a lock 82, allowing the door 60 to be locked in the closed position 62.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eggers-Koening-Schluter to incorporate a fastener that secures the retainer to the housing as taught by Schluter for the purpose of locking the retainer to the housing for the purpose of preventing unauthorized access to the content of the container. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eggers-Koening-Schluter as applied to claim 10 in view of Kipper (US 20020117414). 
Regarding claim 11, Eggers-Koening-Schluter does not explicitly discloses the retainer comprises an elongate, continuous metal frame surrounding a central open area.
Schluter discloses a cavity which is placed on the surface 72 to ask as a handle pull the retainer/door and unlock the drawers
Kipper is relevant to this issue and discloses an elongate, continuous metal frame (Fig. 3;175; Para 5; tool boxes are known to be made of metal or plastic) surrounding a central open area (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eggers-Koening-Schluter to incorporate an elongate, continuous metal frame (175) surrounding a central open area as taught by Kipper for the purpose of interacting/handling the retainer as desired by the user as well as providing reinforcement to the surface.  
Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. 
Applicant’s argument with regards to first interface is not persuasive since the current office action addresses the limitation using the prior art of Koening. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANJIDUL ISLAM/Examiner, Art Unit 3736                       


/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736